DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112 rejection has been withdrawn in view of the amendment.
Applicant's arguments filed 3-10-2021 have been fully considered but they are not persuasive. 
Applicant submits: “Hinkle et al. fails to disclose, teach, or suggest, during a communication session comprising a wireless communication between network equipment and a user equipment, analyzing call trace event data for the communication session to determine whether communication traffic transmitted via a communication channel between the network equipment and the user equipment comprises streaming video packets, wherein the call trace event data comprises a radio bearer traffic report comprising information that indicates a download volume and an upload volume of the user equipment over a defined time period during a portion of the communication session, as recited in independent claim 1”; the examiner respectfully disagree. Call trace event data and radio bearer report can be equated with any information that indicate a quantity of data or information during the communication session and Hinkle clearly discloses in par. 0033 during the communication monitoring data requirements which is a bit rate, and by definition bit rate is the number of bits that are conveyed or 
As to the argument that bit rate it is not the same as download volume; the examiner respectfully disagree. As mentioned in the prior paragraph, by definition as long as the bit rate is measured from the network to the user device, is by definition a download volume. The argument just recites that it is not the same, but fails to articulate why it is not the same, or to show any difference between bit rate and download volume. Yeddala discloses bandwith which also by definition is a/or can be equated to the download volume as long it follows the same direction as described for bit rate. Please note that Yeddala is not require to teach limitations already shown by Hinkle such as video packets such as in par. 0032.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-3, 6, 11-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-7, 9, 11-13 and 15 of U.S. Patent No. 10,772,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present invention are generally broader and read on the scope of the above mentioned patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 9, 11, 13-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle 20160309486 in view of Yeddala 20170181038.

As to claim 1, Hinkles discloses a system, comprising: a processor; and a memory that stores computer executable instructions that, when executed by the processor, facilitate performance of operations, comprising: during a communication session comprising a wireless communication between network equipment [120,620] and a user equipment [110,610,800], analyzing call trace event data for the communication session to determine whether communication traffic transmitted via a communication channel between the network equipment and the user 
As to claim 6, Hinkles discloses the system of claim 1, wherein the call trace event data comprises the radio bearer traffic report comprising the information that indicates the download volume of the user equipment over the defined time period during the portion of the communication session, a first duration of a downlink or a second duration of an uplink associated with the user equipment over the defined time period, or a quality-of-service class identifier associated with the communication traffic (see par. 0016-0017, 0019, 0023-0025, 0027-0029, 0031-0033, 0039-0040). 
As to claim 7, Hinkles discloses the system of claim 6, wherein the operations further comprise: based on the analyzing of the call trace event data, determining whether the communication traffic transmitted via the communication channel between the network equipment and the user equipment comprises the streaming video packets, voice packets associated with a voice phone call, data packets associated with an autonomous vehicle communication service, or sensor data packets associated with a sensor or a meter (see par. 0016-0017, 0019, 0023-0025, 0027-0029, 0031-0033, 0039-0040).
As to claim 9, Hinkles discloses the system of claim 1, wherein the call trace event data comprises initial context setup data indicating a first time that the communication channel was established or context release data indicating a 
Regarding claim 11 is the corresponding method claim of system claim 1. Therefore, claim 11 is rejected for the same reasons as shown above.
As to claim 13, Hinkles discloses the method of claim 11, wherein the initiating of the allocation of the network resources comprises communicating a message to an orchestration manager device, wherein, in response to the message, the orchestration manager device [620,630] facilitates the allocation of the network resources (see par. 0016-0017, 0019, 0023-0025, 0027-0029, 0031-0033, 0039-0040).
As to claim 14, Hinkles discloses the method of claim 11, wherein the network resources are allocated using a software defined networking process (see par. 0035).
As to claim 16, Hinkles discloses the method of claim 11, wherein, during the communication session, a first amount of the network resources allocated to the support of the communication session is higher than a second amount of network resources previously allocated for the communication session, and wherein the allocation of the first amount of the network resources to the support of the communication session results in an increase to a third amount of bandwidth usable for the streaming video packets for the communication session as compared to a fourth 
Regarding claim 19 is the corresponding non-transitory machine-readable medium claim of system claim 1. Therefore, claim 19 is rejected for the same reasons as shown above.

Claims 2, 8, 10, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle in view of Yeddala as applied to claim 1 above, and further in view of Fernandez Arboleda 20170041815.

As to claims 2, 12 and 20, Hinkle discloses the system of claim 1, wherein the operations further comprise: receiving, from the network equipment associated with a communication network, the call trace event data for the communication session between the network equipment and the user equipment (see par. 0016-0017, 0031-0033, 0039-0040). Hinkle fails to disclose sequencing and combining the call trace event data for a period of the wireless communication session. In an analogous art, Fernandez Arboleda discloses sequencing and combining the call trace event data for a period of the wireless communication session (see par. 0047). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of organizing the data for easier access.
As to claim 8, Hinkles discloses the system of claim 1, wherein, during the communication session, the network resources allocated to the support of the communication session are increased as compared to a previous number of network resources allocated for the communication session, and wherein the increasing of the network resources results in increasing an amount of bandwidth available for the streaming video packets for the communication session as compared to a previous amount of bandwidth associated with the previous number of network resources (see par. 0016-0017, 0031-0033, 0039-0040). Hinkle does not explicitly recite wherein the network resources comprise physical resource blocks; however, that limitation is describing the network protocol used rather than the claimed system. In an analogous art, Fernandez Arboleda discloses wherein the network resources comprise physical resource blocks (see par. 0067). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compailibility with existing protocols.
As to claims 10 and 18, Hinkle discloses the call trace event data (see fig. 4-5). The previous references fails to disclose periodic measurement. In another analogous art, Fernandez Arboleda discloses wherein the call trace event data comprises handover event data indicating a time of a handover of the communication session from a first mobile network cell associated with a communication network associated with the network equipment to a second mobile network cell associated with the communication network (see par. 0011,0051-0062), wherein the call trace event data comprises a periodically reported measurement indicating a time that .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hinkles in view of Yeddala as applied to claim 11 above, and further in view of Wulff 20190239158.

As to claims 3-4, the previous references fails to disclose predicting the communication traffic. In another analogous art, Wulff discloses wherein the operations further comprise: during the communication session, predicting that the communication traffic comprises the streaming video packets based on a result of the analyzing of the call trace event data (see fig. 4; par. 0012, 0040-0041, 0053), wherein, as part of the analyzing of the call trace event data, a machine learning model utilizes a machine learning technique to analyze the call trace event data to facilitate predicting a classification of the communication traffic, and wherein the predicting of the communication traffic comprises: during the communication session, predicting that the communication traffic comprises the streaming video packets based on the result of the analyzing of the call trace event data and an application of the machine learning model to the call trace event data (see par. 0048-0049, 0063). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hinkles in view of Yeddala as applied to claim 11 above, and further in view of Das 20190319858.

As to claims 5 and 15, Das discloses generating, by the system, a network slice that performs a defined network function wherein the network resources are allocated from a network slice dedicated to performing a defined network function; and allocating the network resources for use with the network slice to facilitate the supporting of the communication session (see oar. 0114, 0132-0133, 0143). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compailibility with existing protocols.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hinkles in view of Yeddala as applied to claim 11 above, and further in view of Hu 20130268257.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647